Whitfield, J.
Concurring.
On the first trial as' shown by the record, the defendant was arraigned and pleaded not guilty to the indictment, and it does not appear that the State Attorney changed the spelling of the defendant’s name in the indictment *121after the arraignment, even if that would destroy the validity of the indictment to which he had pleaded first guilty and then not guilty and on which he was tried. A re-arraignment at the second trial was not necessary. The only assertion that the indictment on which the defendant was arraigned had been changed as to the defendant’s name, is in an affidavit of the defendant presented with a motion m arr&st of judgment after the second trial. This motion was denied and there is no evidence that the name of the defendant in the indictment was changed from “Whidden” to “Whitten” after the arraignment. There was no plea in abatement or motion charging a change of the name of the defendant in the indictment. He was tried on it twice and made no objection that it was not the indictment as found and presented by the grand jury against him.
Even if Sections 3962 and 3963, Revised General Statutes of 1920, do not modify Section 6028, and it appears that the Court appointed the defendant’s attorney as his guardian ad Utem; and if the order making such appointment does not appear in the minutes at the beginning of the trial it does appear among the day’s proceedings and the party appointed as guardian ad litem of the defendant was the defendant’s attorney who made the first move in the ease when it was called for trial. It appears by an affidavit of the guardian in the record that he was appointed such guardian before the trial began, and this does not contradict but sustains the record of the due appointment of a guardian ad Utem of the defendant.
On the former writ of error it was not held that the confession there received in evidence was error; and even if such confession may be regarded as having been erroneously admitted in evidence, the confession admitted on this trial was made by the defendant under wholly differ-*122e¡pt circumstances that removed any incompetency, if any, that may have inhered in the prior confession. ■ Besides the evidence is sufficient to sustain the conviction without the confession.
' Sections 2812 and 2818, Revised General Statutes of 1920, forbid reversals for harmless errors; and the defendant has no legal right to a reversal for technical errors of procedure where guilt is charged is duly shown and found.
The identity of the defendant and his guilt of the murder as charged, is fully established and no legal rights of the defendant were violated at the trial. The trial court rendered the judgment that under the law and the evidence may properly have been rendered and the record discloses no prejudicial error.